Citation Nr: 0003805	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-01 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 60 percent disabling.

2.  Entitlement to service connection for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to November 
1968, and from August 1970 to August 1986.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an increased evaluation of 
60 percent disabling was granted for degenerative arthritis 
in the lumbar spine.  The veteran has indicated his continued 
disagreement with the assigned evaluation.  

By that same rating action, service connection was denied for 
impotence, claimed as secondary to service-connected lumbar 
spine disability.  


FINDINGS OF FACT

1.  The veteran's back disorder is currently evaluated with 
the maximum allowable rating for a lumbar spine disability in 
the absence of ankylosis or residuals of vertebra fracture 
manifested by cord involvement, and there is no evidence of 
functional loss or unusual disability factors to such a 
degree as to warrant the assignment of a higher rating.  

2.  Service medical records show that when seen for 
urological consultation in April 1986, it was the opinion of 
the examining provider that the veteran's complaints of 
impotency and erectile dysfunction were etiologically related 
to radiculitis and resulting deactivation of the venous 
pulses, as symptoms of low back pain and a diagnosis of 
degenerative joint disease of the spine, which is now a 
service-connected disability.  On VA examination in 1996, the 
examiner also provided an opinion that the veteran's initial 
impotency was caused by venous insufficiency.  

3.  The record demonstrates continuity of treatment for 
erectile dysfunction since the time of discharge as well as a 
current diagnosis of erectile dysfunction on VA examination 
in 1998.  


CONCLUSION OF LAW

1.  An evaluation in excess of 60 percent disabling is denied 
for the veteran's lumbar spine disability.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5293 (1999). 

2.  The preponderance of the available evidence weighs in 
favor of a finding that erectile dysfunction was incurred in 
the veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased evaluation for service-connected lumbar spine 
disability

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.


Evidence

Service medical records show frequent treatment for low back 
pain and a diagnosis of osteoarthritis of the spine.  

In November 1986, service connection was granted for 
degenerative joint disease of the spine, with assignment of a 
10 percent evaluation under Diagnostic Code 5003.  

On VA examination in May 1987, the examiner provided an 
assessment of degenerative joint disease of the spine, hands, 
wrists, shoulders, and rib cage.  On x-ray of the lumbosacral 
spine in May 1987, findings included mild compression 
fracture of the first lumbar vertebral body, undoubtedly old, 
and mild spondylosis.  

In June 1987, service connection was granted for degenerative 
joint disease of the multiple joints, without significant 
limitation of motion (formerly rated as degenerative joint 
disease of the spine).  A 20 percent evaluation was assigned 
for this disability under Diagnostic Code 5003.  In February 
1993, service connection was granted for degenerative 
arthritis of the various joints as separate entities.  An 
evaluation of 40 percent disabling was granted for 
degenerative arthritis of the lumbar spine under Diagnostic 
Code 5003-5292.  

The record includes reports of private medical treatment for 
back symptomatology. 
A September 1994 medical report shows an impression of 
probable mechanical back pain with facet joint disease.  A 
therapeutic log record, dated November 1994, shows that the 
veteran reported that sacroiliac facet injections were 
unsuccessful in relieving back pain.  Ambulation was 
difficult and diagnoses of possible fibromyalgia, sacroiliac 
joint dysfunction, and mechanical low back pain are shown.  
In an undated doctors' statement, Julia Fowler, M.D., 
indicated that the veteran was unable to achieve full 
extension of the back.  It was noted that a CT scan had 
revealed a bulging disc at L5-S1 and x-ray findings in March 
1996 showed degenerative changes in the lumbar spine.  A 
diagnosis of low back pain with muscle spasm was given.  

The report of a March 1996 lumbar spine consultation shows 
that the veteran gave a history of the back freezing up for 
the past year and a half, whenever he attempted any motion 
and particularly on moving from one side to another.  He was 
also experiencing pain down into his left thigh.  On physical 
examination, he was not able to come to full extension of his 
lower lumbar spine.  Straight leg raising was negative, 
reflexes were normal, and circulation in his feet was 
slightly diminished.  There was diffuse tenderness in the 
lower back.    

On VA examination in March 1996, the veteran complained that 
his low back pain worsens progressively during the day.  
Objective findings included localized tenderness in the 
lumbosacral area.  There were no postural abnormalities or 
fixed deformities, and the musculature of the back was normal 
for his age.  Range of motion was to 52 degrees of forward 
flexion, 10 degrees of backward extension, 20 degrees of left 
lateral flexion, and 22 degrees of right lateral flexion.  
There was objective evidence of pain on motion and there were 
localizing neurological signs.  A diagnosis of chronic 
lumbosacral strain is shown.  

In January 1997, an increased evaluation of 60 percent 
disabling was granted for degenerative arthritis of the 
lumbar spine, based on application of Diagnostic Code 5003-
5293. 

In a statement dated May 1997, Dr. Fowler indicated that the 
veteran had physical limitations which prevented him from 
operating equipment which requires twisting, turning or 
standing for long periods; lifting materials greater than 20 
pounds; stooping or bending; or lifting materials above his 
head.  She also indicated that he experienced extreme fatigue 
and pain after standing for 4-5 hours.  In a September 1997 
statement, Dr. Fowler indicated that the veteran had been 
under her treatment since 1993 for low back pain with spasms, 
bulging L5, and degenerative joint disease of the neck and 
shoulders.  

In September 1997, a VA physician indicated that the veteran 
had a long standing history of low back pain.  VA outpatient 
treatment records, dated in 1997 and 1998, show that the 
veteran was followed in the chronic pain management clinic 
for chronic low back pain and degenerative disc disease.  

In January 1998, the veteran was afforded a VA examination.  
Findings included that the lumbosacral spine was stiff and 
showed some decrease in range of motion.  Diagnoses included 
chronic degenerative joint disease of the lumbosacral spine 
with chronic pain syndrome of the lumbosacral spine.  On VA 
spine examination, he indicated that precipitating factors in 
his pain included weather and activity, and alleviating 
factors included a recliner or bed.  He did not use crutches, 
a brace, or a cane.  On physical examination, he got up out 
of the chair with great caution and he walked well, and 
motion stopped when pain began.  On range of motion 
evaluation, forward flexion was to 22 degrees, backward 
extension was to 14 degrees, flexion to the right was 14 
degrees, and flexion to the left was 14 degrees.  The 
examiner provided a diagnosis of degenerative joint disease, 
lumbar and cervical spine, with loss of function due to pain.  

X-ray examination of the lumbosacral spine revealed findings 
of five rib bearing lumbar type vertebra and in addition, an 
anterior wedge compression fracture deformity, age 
indeterminate, was seen at L1.  

In his VA Form 9 (substantive appeal), dated February 1998, 
the veteran indicated that he had arthritis in the spine in 
his cervical, thoracic, and lumbar regions as well as wedging 
in the lower thoracic region, malformation of the lumbar and 
cervical spine, and ankylosis.  He indicated that overall, 
the spine caused him continuous pain and without medication 
he would be in continuous pain and unable to sleep.  

In April 1998, the veteran was afforded a hearing, in 
accordance with his request, before a local officer at the 
Montgomery RO.  The veteran indicated that he had recently 
been receiving VA treatment for pain management.  He 
described symptoms such as muscle spasms in the lumbar spine.  
He indicated that he cannot bend at the waist in any 
direction, and he reported that the pain is cumulative and 
progressive throughout the day.  On the trip from Huntsville, 
which was approximately 200 miles, he had to stop 4 or 5 
times to walk around.  
In September 1998, entitlement to a total rating based on 
individual unemployability was granted.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

The veteran's service-connected lumbar spine disability is 
currently evaluated as 60 percent disabling under Diagnostic 
Code 5293.  Diagnostic Code 5293 provides a 60 percent 
evaluation for pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  

Having reviewed the record, the Board is of the opinion that 
the preponderance of the evidence weighs against a finding 
that the veteran is entitled to an evaluation in excess of 60 
percent disabling for his lumbar spine disability.  
Specifically, this disability is currently evaluated with the 
highest rating allowable for intervertebral disc syndrome 
under Diagnostic Code 5293.  Furthermore, the Schedule does 
not contemplate the assignment of ratings in excess of 60 
percent for lumbar spine disabilities in the absence of bony 
fixation or ankylosis (under Diagnostic Code 5286) or 
residuals of vertebra fracture manifested by cord 
involvement, bedridden, or requiring long leg braces 
(Diagnostic Code 5285), and the veteran's back disability has 
not been shown to be productive of either ankylosis or cord 
involvement.  

The record indicates a history of lumbar spine compression 
fracture, and the veteran has pointed out that there is 
evidence of a wedging deformity of the lumbar spine.  
However, the current 60 percent rating for his lumbar spine 
already exceeds the rating that would be warranted for his 
disability on the basis of limitation of motion in 
conjunction with demonstrable deformity of a vertebral body 
under Diagnostic Code 5285.  Furthermore, the assignment of 
separate evaluations for the veteran's lumbar spine pathology 
under two different diagnostic codes is prohibited by the 
anti-pyramiding provisions of 38 C.F.R. § 4.14 (1999).  

The veteran and his representative have argued that it would 
be appropriate to assign an increased evaluation for the low 
back disability on an extra-schedular basis or on the basis 
of functional loss due to pain.  The Board  finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (1999). In this regard, the Board finds 
that there has been no showing by the veteran that his lumbar 
spine disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

Likewise, the Board is of the opinion that the findings of 
pain on range of motion of the lumbar spine and functional 
loss as a result of pain are adequately compensated through 
the assignment of the maximum allowable rating of 60 percent 
for intervertebral disc syndrome under Diagnostic Code 5293.  
Thus, the Board finds that there is no basis for the 
assignment of an evaluation in excess of 60 percent disabling 
with consideration of DeLuca, supra, or 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence weighs against a finding 
that an evaluation in excess of 60 percent disabling is 
warranted for the veteran's service-connected lumbar spine 
disability.  As the preponderance of the evidence is 
unfavorable, the veteran's claim for an increased evaluation 
must be denied.  

Service connection for erectile dysfunction

The veteran contends that service connection is warranted for 
impotence, either on a direct basis or as secondary to his 
service-connected lumbar spine disability.  The Board finds 
that the appellant has submitted evidence which is sufficient 
to justify a belief that his claim is well grounded.  VA has 
a duty to assist the veteran to develop facts in support of a 
well grounded claim.  38 U.S.C.A. § 5107(a) (West 1996) and 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  The veteran has 
not alleged, and the record does not indicate, the need to 
obtain any pertinent records which have not already 
associated with the claims folder.  Thus, the Board finds 
that VA's duty to assist the veteran has been satisfied.


Evidence

An April 1986 service medical record shows that the veteran 
underwent a urology consultation based on complaints of 
intermittent impotency.  The veteran reported painful or 1/2 
erections and an inability to maintain fullness.  The 
examiner provided an impression that the pain in the 
veteran's back was directly related to the fullness of his 
erection, and it was noted that he had a diagnosis of 
degenerative joint disease at T12-L1.  It was the examiner's 
supposition that the veteran was experiencing a venous leak 
based on T12-L1 radiculitis, all secondary to degenerative 
joint disease.  It was further indicated that radiculitis 
caused pain along the T12 nerves which in turn deactivated 
the venous pulses, resulting in a venous leak and ultimately 
in erectile dysfunction. 

On separation examination in May 1986, the veteran was 
clinically evaluated as normal on genito-urinary examination.  

An October 1991 VA medical certificate shows that the veteran 
complained of a 5-6 year history of impotence.  A diagnosis 
of impotence was given.  When seen for follow-up in March 
1992, it was noted that he still had back pain that was no 
worse than before, and he was still having impotence 
problems.  An assessment of impotence was given.  

On VA examination in September 1992, the veteran complained 
of difficulty with erections which had progressively 
worsened.  He described noted difficulty with sustained 
erections which occurred infrequently and were less 
pronounced.  Diagnoses included impotency, increasing in 
severity, with question as to whether or not it may be 
aggravated by degenerative disease of the lower back.  

In an undated medical statement, Michael W. Brown, M.D., 
indicated that he had treated the veteran on various 
occasions in 1994 during office visits and at the hospital, 
and he provided a diagnosis of organic erectile dysfunction, 
managed with penile prosthesis.  

On VA examination in December 1996, the veteran reported that 
he initially noticed problems with his erection in about 
1980.  He consulted with a physician at Noble Army Hospital, 
and after being placed on injection therapy his impotence 
became increasingly worse.  In 1994, he consulted with a 
urologist in Huntsville and used injections until May 1995, 
at which time an inflatable prosthesis was inserted.  
Subjective complaints included some pain in his penis.  

Objective findings included a well-functioning penile 
inflatable prosthesis that showed no evidence of 
complications.  There was no present loss since he had a 
functioning prosthesis, and 100 percent of erectile power was 
preserved.  There was no penile deformity present.  It was 
noted that the cause of his initial impotency was vascular 
loss.  Diagnoses included erectile penile prosthesis in place 
and functionally well, no impotency present at this time.  

On VA examination in January 1998, diagnoses included 
erectile dysfunction, status post scrotal implant.  

At his April 1998 personal hearing, the veteran reported that 
he had an impotence problem while he was on active duty, at 
which time no treatment was attempted as he was supposed to 
retire a few months later.  After his discharge, the 
condition worsened to the point where he could not have an 
erection, and treatment included injections and an implant.  
The veteran testified that he was able to father children and 
he never had a problem with testosterone.  




Analysis

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service-connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

Having reviewed the record, the Board has concluded that a 
preponderance of the evidence weighs in favor of a grant of 
service connection for erectile dysfunction.  The evidence 
shows that the veteran was treated for complaints of 
difficulties in maintaining an erection during his active 
duty in 1986, for which he was referred for a urological 
consultation.  At that time of that consultation, the medical 
examiner attributed the erectile dysfunction to radiculitis 
and resulting deactivation of the venous pulses, which was a 
symptom of chronic low back pain and the confirmed diagnosis 
of degenerative joint disease of the spine, which is now a 
service-connected disability.  On VA examination in 1996, the 
examiner attributed erectile dysfunction to venous 
insufficiency, and thus, VA's opinion as to the etiology of 
the veteran's erectile dysfunction is consistent with the 
opinion shown by the examining provider at the time of the 
veteran's in-service urology consultation.  In addition, the 
record demonstrates continuity of treatment for erectile 
dysfunction since the time of service, as well as a current 
diagnosis on VA examination in 1998.  
Thus, the evidence suggests that the veteran has a current 
erectile disability which is related to his period of active 
service and to his service-connected disabilities.  

For these reasons, the Board has concluded that a 
preponderance of the available medical evidence weighs in 
favor of the finding that erectile dysfunction was incurred 
during the veteran's period of active military duty.  
Accordingly, service connection is granted for erectile 
dysfunction.  


ORDER

An evaluation in excess of 60 percent disabling is denied for 
the veteran's lumbar spine disability.  

Service connection is granted for erectile dysfunction.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

